DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Oath/Declaration
Oath/Declaration as filed on August 6, 2021 is noted by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9, 13, and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11, and 13-16 of U.S. Patent No. 11,119,573 in view of Ha et al., U.S. Patent Application Publication 2016/0225012 A1 (hereinafter Ha). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the independent claims, mentioned above, are substantially the same.
The following is an example for comparing claim 1 of this application and respective claim 1 of U.S. Patent No. 11,119,573:
Instant Application
U.S. Patent No. 
11,119,573
Claim 1
Claim 1
A method comprising: at a device comprising a processor, a computer-readable storage medium, a display, and a sensor: obtaining physiological data of a user while content is displayed on the display, the physiological data obtained using the sensor and varying over time during the display of the content; based on detecting the physiological data, identifying an interest or an intention of the user to interact with an interactive item in the content, 
A method comprising: at a device comprising a processor, a computer-readable storage medium, a display, and a sensor: obtaining physiological data of a user during a user experience in which content is displayed on the display, the physiological data obtained using the sensor and varying over time during the user experience; detecting a pattern using the physiological data; based on the detecting of the pattern, identifying an interest or an intention of the user to interact with an item in the content, wherein the identifying is based on: identifying the item based on a gaze direction, wherein the item is a selectable item; and identifying the interest or intention based on a verbal command, wherein the interest or intention is an interest or intention to select the selectable item and the verbal command is confirmed based on detecting the pattern using the physiological data, wherein the pattern is a pupil dilation pattern; and initiating a user interaction with the item based on identifying the interest or intention.
wherein the interactive item comprises a menu item, a displayed item capable of changing state, or a displayed item capable of being selected by an input device; and initiating a user interaction with the interactive item based on identifying the interest or intention.
wherein the identifying is based on: identifying the item based on a gaze direction, wherein the item is a selectable item; and identifying the interest or intention based on a verbal command, wherein the interest or intention is an interest or intention to select the selectable item and the verbal command is confirmed based on detecting the pattern using the physiological data, wherein the pattern is a pupil dilation pattern; and initiating a user interaction with the item based on identifying the interest or intention.


Independent claim 1 of the instant application teaches “A method comprising: at a device comprising a processor, a computer-readable storage medium, a display, and a sensor: obtaining physiological data of a user while content is displayed on the display, the physiological data obtained using the sensor and varying over time during the display of the content; based on detecting the physiological data, identifying an interest or an intention of the user to interact with an interactive item in the content, wherein the interactive item comprises a menu item, a displayed item capable of changing state, or a displayed item capable of being selected by an input device; and initiating a user interaction with the interactive item based on identifying the interest or intention.”  The U.S. Patent 11,119,573 does not expressly teach: wherein the interactive item comprises a menu item, a displayed item capable of changing state, or a displayed item capable of being selected by an input device.  However, Ha teaches wherein the interactive item comprises a menu item, a displayed item capable of changing state, or a displayed item capable of being selected by an input device (FIG. 5, paragraph[0126] of Ha teaches the method 500 also includes an act 510 of increasing a display size or volume of the second content item; for example, act 510 involves in response to the visual focus of the user with respect to the second content item meeting the predetermined threshold, increasing one or more of a display size of the second content item or a volume associated with the second content item; to illustrate, act 510 can involve continuously increasing the display size of the second content item on the display while the visual focus of the user remains on the second content item; and alternatively, act 510 can involve increasing the display size of the second content item according to predetermined step sizes while the visual focus of the user remains on the second content item, and See also at least paragraphs[0078], [0100], [0109], [0111], [0116]-[0117], [0119]-[0125], and [0127] of Ha (i.e., Ha teaches increasing the display size of content, showing additional content items, and even hiding display areas based on interest and gaze of a user)).  Furthermore, U.S. Patent 11,119,573 and Ha are considered to be analogous art because they are from the same field of endeavor with respect to a device that performs eye analysis, and involve the same problem of using the eye analysis to suitably determine engagement of a user.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system and method of U.S. Patent 11,119,573 based on Ha such that based on detecting the physiological data, identifying the interest or the intention of the user to interact with an interactive item in the content, wherein the interactive item comprises a menu item, a displayed item capable of changing state, or a displayed item capable of being selected by an input device.  One reason for the modification as taught by Ha is to suitably provide content and analytics based on visual gaze information (ABSTRACT and paragraph[0002] of Ha).  The same motivation and rationale to combine for claim 1 of instant application mentioned above, in light of corresponding statement of grounds of rejection, applies to each corresponding dependent claim mentioned in the corresponding statement of grounds of rejection.  Moreover, claim 1 is written in “comprising” format indicating other elements could be added.  In addition, dependent claims 2-9, 13, and 14-17 of the instant application are rejected at least based on same above reasoning and given that their limitations are similar to claims 2-9, 11, and 13-16 of U.S. Patent 11,119,573 respectively.

Claims 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-18 of U.S. Patent No. 11,119,573 in view of Ha et al., U.S. Patent Application Publication 2016/0225012 A1 (hereinafter Ha). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the independent claims, mentioned above, are substantially the same.
The following is an example for comparing claim 18 of this application and respective claim 17 of U.S. Patent No. 11,119,573:
Instant Application
U.S. Patent No. 
11,119,573
Claim 18
Claim 17
A system comprising: an electronic device with a display and a sensor; a processor; and a computer-readable storage medium comprising instructions that upon execution by the processor cause the system to perform operations, the operations comprising: obtaining physiological data of a user while content is displayed on the display, the physiological data obtained using the sensor and varying over time during the display of the content; based on detecting the physiological data, identifying an interest or an intention of the user to interact with an interactive item in the content, 
A system comprising: an electronic device with a display and a sensor; a processor; and a computer-readable storage medium comprising instructions that upon execution by the processor cause the system to perform operations, the operations comprising: obtaining physiological data of a user during a user experience in which content is displayed on the display, the physiological data obtained using the sensor and varying over time during the user experience; detecting a pattern using the physiological data; based on the detecting of the pattern, identifying an interest or an intention of the user to interact with an item in the content, 
wherein the interactive item comprises a menu item, a displayed item capable of changing state, or a displayed item capable of being selected by an input device; and initiating a user interaction with the interactive item based on identifying the interest or intention.
wherein the identifying is based on: identifying the item based on a gaze direction, wherein the item is a selectable item; and identifying the interest or intention based on a verbal command, wherein the interest or intention is an interest or intention to select the selectable item and the verbal command is confirmed based on detecting the pattern using the physiological data, wherein the pattern is a pupil dilation pattern; and initiating a user interaction with the item based on identifying the interest or intention.


Independent claim 18 of the instant application teaches “A system comprising: an electronic device with a display and a sensor; a processor; and a computer-readable storage medium comprising instructions that upon execution by the processor cause the system to perform operations, the operations comprising: obtaining physiological data of a user while content is displayed on the display, the physiological data obtained using the sensor and varying over time during the display of the content; based on detecting the physiological data, identifying an interest or an intention of the user to interact with an interactive item in the content, wherein the interactive item comprises a menu item, a displayed item capable of changing state, or a displayed item capable of being selected by an input device; and initiating a user interaction with the interactive item based on identifying the interest or intention.”  The U.S. Patent 11,119,573 does not expressly teach: wherein the interactive item comprises a menu item, a displayed item capable of changing state, or a displayed item capable of being selected by an input device.  However, Ha teaches wherein the interactive item comprises a menu item, a displayed item capable of changing state, or a displayed item capable of being selected by an input device (FIG. 5, paragraph[0126] of Ha teaches the method 500 also includes an act 510 of increasing a display size or volume of the second content item; for example, act 510 involves in response to the visual focus of the user with respect to the second content item meeting the predetermined threshold, increasing one or more of a display size of the second content item or a volume associated with the second content item; to illustrate, act 510 can involve continuously increasing the display size of the second content item on the display while the visual focus of the user remains on the second content item; and alternatively, act 510 can involve increasing the display size of the second content item according to predetermined step sizes while the visual focus of the user remains on the second content item, and See also at least paragraphs[0078], [0100], [0109], [0111], [0116]-[0117], [0119]-[0125], and [0127] of Ha (i.e., Ha teaches increasing the display size of content, showing additional content items, and even hiding display areas based on interest and gaze of a user)).  Furthermore, U.S. Patent 11,119,573 and Ha are considered to be analogous art because they are from the same field of endeavor with respect to a device that performs eye analysis, and involve the same problem of using the eye analysis to suitably determine engagement of a user.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system and method of U.S. Patent 11,119,573 based on Ha such that based on detecting the physiological data, identifying the interest or the intention of the user to interact with the interactive item in the content, wherein the interactive item comprises a menu item, a displayed item capable of changing state, or a displayed item capable of being selected by an input device.  One reason for the modification as taught by Ha is to suitably provide content and analytics based on visual gaze information (ABSTRACT and paragraph[0002] of Ha).  The same motivation and rationale to combine for claim 1 of instant application mentioned above, in light of corresponding statement of grounds of rejection, applies to each corresponding dependent claim mentioned in the corresponding statement of grounds of rejection.  Moreover, claim 18 is written in “comprising” format indicating other elements could be added.  In addition, dependent claim 19 of the instant application is rejected at least based on same above reasoning and given that its limitations are similar to claim 18 of U.S. Patent 11,119,573 respectively.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,119,573 in view of Ha et al., U.S. Patent Application Publication 2016/0225012 A1 (hereinafter Ha). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the independent claims, mentioned above, are substantially the same.
The following is an example for comparing claim 20 of this application and respective claim 20 of U.S. Patent No. 11,119,573:
Instant Application
U.S. Patent No. 
11,119,573
Claim 20
Claim 20
A non-transitory computer-readable storage medium storing program instructions that are computer-executable to perform operations comprising: -31-Attorncv Docket No. 097425-00537(P38982USC1) obtaining physiological data of a user while content is displayed on the display, the physiological data obtained using the sensor and varying over time during the display of the content; based on detecting the physiological data, identifying an interest or an intention of the user to interact with an interactive item in the content,
A non-transitory computer-readable storage medium storing program instructions that are computer-executable to perform operations comprising: obtaining physiological data of a user during a user experience in which content is displayed on a display, the physiological data obtained using the sensor and varying over time during the user experience; detecting a pattern using the physiological data; based on the detecting of the pattern, identifying an interest or an intention of the user to interact with an item in the content, 
wherein the interactive item comprises a menu item, a displayed item capable of changing state, or a displayed item capable of being selected by an input device; and initiating a user interaction with the interactive item based on identifying the interest or intention.
wherein the identifying is based on: identifying the item based on a gaze direction, wherein the item is a selectable item; identifying the interest or intention based on a verbal command, wherein the interest or intention is an interest or intention to select the selectable item and the verbal command is confirmed based on detecting the pattern using the physiological data, wherein the pattern is a pupil dilation pattern; and initiating a user interaction with the item based on identifying the interest or intention.


Independent claim 18 of the instant application teaches “A non-transitory computer-readable storage medium storing program instructions that are computer-executable to perform operations comprising: -31-Attorncv Docket No. 097425-00537(P38982USC1) obtaining physiological data of a user while content is displayed on the display, the physiological data obtained using the sensor and varying over time during the display of the content; based on detecting the physiological data, identifying an interest or an intention of the user to interact with an interactive item in the content, wherein the interactive item comprises a menu item, a displayed item capable of changing state, or a displayed item capable of being selected by an input device; and initiating a user interaction with the interactive item based on identifying the interest or intention.”  The U.S. Patent 11,119,573 does not expressly teach: wherein the interactive item comprises a menu item, a displayed item capable of changing state, or a displayed item capable of being selected by an input device.  However, Ha teaches wherein the interactive item comprises a menu item, a displayed item capable of changing state, or a displayed item capable of being selected by an input device (FIG. 5, paragraph[0126] of Ha teaches the method 500 also includes an act 510 of increasing a display size or volume of the second content item; for example, act 510 involves in response to the visual focus of the user with respect to the second content item meeting the predetermined threshold, increasing one or more of a display size of the second content item or a volume associated with the second content item; to illustrate, act 510 can involve continuously increasing the display size of the second content item on the display while the visual focus of the user remains on the second content item; and alternatively, act 510 can involve increasing the display size of the second content item according to predetermined step sizes while the visual focus of the user remains on the second content item, and See also at least paragraphs[0078], [0100], [0109], [0111], [0116]-[0117], [0119]-[0125], and [0127] of Ha (i.e., Ha teaches increasing the display size of content, showing additional content items, and even hiding display areas based on interest and gaze of a user)).  Furthermore, U.S. Patent 11,119,573 and Ha are considered to be analogous art because they are from the same field of endeavor with respect to a device that performs eye analysis, and involve the same problem of using the eye analysis to suitably determine engagement of a user.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system and method of U.S. Patent 11,119,573 based on Ha such that based on detecting the physiological data, identifying the interest or the intention of the user to interact with the interactive item in the content, wherein the interactive item comprises a menu item, a displayed item capable of changing state, or a displayed item capable of being selected by an input device.  One reason for the modification as taught by Ha is to suitably provide content and analytics based on visual gaze information (ABSTRACT and paragraph[0002] of Ha).  Moreover, claim 18 is written in “comprising” format indicating other elements could be added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, the limitations “interactive item” in eighth line of the claim render the claim indefinite, because the meaning of the coined terms “interactive item” is not apparent in light of the specification. See MPEP § 2173.05(a).  Examiner recommends applicant amend the claim, without adding new matter, to positively recite in definite terms what an “interactive item” actually is.  Accordingly, any claims dependent on claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, the limitations “interactive item” in tenth line of the claim render the claim indefinite, because the meaning of the coined terms “interactive item” is not apparent in light of the specification. See MPEP § 2173.05(a).  Examiner recommends applicant amend the claim, without adding new matter, to positively recite in definite terms what an “interactive item” actually is.  Accordingly, any claims dependent on claim 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, the limitations “interactive item” in seventh line of the claim render the claim indefinite, because the meaning of the coined terms “interactive item” is not apparent in light of the specification. See MPEP § 2173.05(a).  Examiner recommends applicant amend the claim, without adding new matter, to positively recite in definite terms what an “interactive item” actually is.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 13-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khaderi et al., U.S. Patent Application Publication 2017/0293356 A1 (hereinafter Khaderi), in view of Ha et al., U.S. Patent Application Publication 2016/0225012 A1 (hereinafter Ha).
Regarding claim 1, Khaderi teaches a method (FIGS. 1A-3, ABSTRACT of Khaderi teaches the present specification describes methods and systems for modifying a media, such as Virtual Reality, Augmented Reality, or Mixed Reality (VR/AR/MxR) media based on a vision profile and a target application; in embodiments of the specification, a Sensory Data Exchange (SDE) is created that enables identification of various vision profiles for users and user groups; and the SDE may be utilized to modify one or more media in accordance with each type of user and/or user group) comprising: 
at a device comprising a processor, a computer-readable storage medium, a display, and a sensor (104, 118 and 114 FIGS. 1A-2, paragraph[0286] of Khaderi teaches in an embodiment, stimulus and response data collected from user's 102 interaction with VR/AR/MxR system 104 may constitute data sources 110; data sources 110 may be created within an SDEP 118 based on an interaction between software elements 108 and SDEP 118; software elements 108 may also interact with SDEP 118 through proprietary function calls included in a Software Development Kit (SDK) for developers (i.e. the developers may send/receive data to/from SDEP 118 using predefined functions); SDEP 118 may include storage and processing components and could be a computing system; the functionality of SDEP 118 may largely reside on one or more servers and the data stored and retrieved from cloud services; sources of data may be in the form of visual data, audio data, data collected by sensors deployed with VR/AR/MxR system 104, user profile data, or any other data that may be related to user 102; visual data may largely include stimulus data and may be sourced from cameras (such as cell phone cameras or other vision equipment/devices), or from other indirect sources such as games and applications (apps); sensors may provide spatial and time series data; user data may pertain to login information, or other user-specific information derived from their profiles, from social media apps, or other personalized sources; in embodiments, data sources are broadly classified as afferent data sources and efferent data sources, which are described in more detail in subsequent sections of the specification; in an embodiment, user profile data may be collected from another database, or may be provided through a different source; in an exemplary embodiment user profile data may be provided by service providers including one or more vision care insurance provider; and in other embodiments, the user profile data may be collected from other sources including user's device, opt-in options in apps/games, or any other source, and See also at least paragraphs[0014], [0184]-[0185], [0187], [0285], [0289], [0295], and [0299] of Khaderi (i.e., Khaderi teaches a VR/AR/MxR system that includes an HMD with sensors, storage, and processing components)): 
obtaining physiological data of a user while content is displayed on the display, the physiological data obtained using the sensor and varying over time during the display of the content (102 FIGS. 1A-2, paragraph[0285] of Khaderi teaches reference is made to FIG. 1A, which shows a block diagram 100 illustrating user interaction with an exemplary SDEP, in accordance with an embodiment of the present specification; in an embodiment, a user 102 interfaces with a VR/AR/MxR system 104; VR/AR/MxR system 104 may include devices such as HMDs, sensors, and/or any other forms of hardware elements 106 that present VR/AR/MxR media to the user in the form of a stimulus, and enables collection of user response data during user interaction with the presented media; the media may be communicated by a server, through a network, or any other type of content platform that is capable of providing content to HMDs; sensors may be physiological sensors, biometric sensors, or other basic and advanced sensors to monitor user 102; additionally, sensors may include environmental sensors that record audio, visual, haptic, or any other types of environmental conditions that may directly or indirectly impact the vision performance of user 102; VR/AR/MxR system 104 may also include software elements 108 that may be executed in association with hardware elements 106; exemplary software elements 108 include gaming programs, software applications (apps), or any other types of software elements that may contribute to presentation of a VR/AR/MxR media to user 102; software elements 108 may also enable the system to collect user response data; collected data may be tagged with information about the user, the software application, the game (if any), the media presented to the user, the session during which the user interacted with the system, or any other data; and a combination of hardware elements 106 and software elements 108 may be used to present VR/AR/MxR media to user 102, and See also at least paragraphs[0014]-[0022], [0034]-[0042], [0286], [0361], [0365], and [0381] of Khaderi (i.e., Khaderi teaches sensors to monitor and collect response data of a user during interaction with presented media)); 
based on detecting the physiological data, identifying an interest or an intention of the user (FIGS. 1A-3, paragraph[0736] of Khaderi teaches in addition to gaze direction, other measures of preference/engagement may be made based on other eye tracking data; in an embodiment, the system determines pupil dilation will increase during decision making in favor of a task of choice, to measure user's level of engagement; the system may determine a level of user's engagement with media content in a VR/AR/MxR environment or a conventional laptop, mobile phone, desktop or tablet computing environment based on the pupil dilation observed from the eye tracking data, while making a decision, and See also at least paragraphs[0014], [0358]-[0360], [0696]-[0698], and [2115] of Khaderi (i.e., Khaderi teaches determining a user’s level of engagement with media based on pupil dilation)); but does not expressly teach to interact with an interactive item in the content, wherein the interactive item comprises a menu item, a displayed item capable of changing state, or a displayed item capable of being selected by an input device; and initiating a user interaction with the interactive item based on identifying the interest or intention.  
However, Ha teaches to interact with an interactive item in the content, wherein the interactive item comprises a menu item, a displayed item capable of changing state, or a displayed item capable of being selected by an input device; and initiating a user interaction with the interactive item based on identifying the interest or intention (FIG. 5, paragraph[0126] of Ha teaches the method 500 also includes an act 510 of increasing a display size or volume of the second content item; for example, act 510 involves in response to the visual focus of the user with respect to the second content item meeting the predetermined threshold, increasing one or more of a display size of the second content item or a volume associated with the second content item; to illustrate, act 510 can involve continuously increasing the display size of the second content item on the display while the visual focus of the user remains on the second content item; and alternatively, act 510 can involve increasing the display size of the second content item according to predetermined step sizes while the visual focus of the user remains on the second content item, and See also at least paragraphs[0078], [0100], [0109], [0111], [0116]-[0117], [0119]-[0125], and [0127] of Ha (i.e., Ha teaches increasing the display size of content, showing additional content items, and even hiding display areas based on interest and gaze of a user)).
Furthermore, Khaderi and Ha are considered to be analogous art because they are from the same field of endeavor with respect to a device that performs eye analysis, and involve the same problem of using the eye analysis to suitably determine engagement of a user.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system and method of Khaderi based on Ha such that based on detecting the physiological data, identifying the interest or the intention of the user to interact with an interactive item in the content, wherein the interactive item comprises a menu item, a displayed item capable of changing state, or a displayed item capable of being selected by an input device; and initiating a user interaction with the interactive item based on identifying the interest or intention.  One reason for the modification as taught by Ha is to suitably provide content and analytics based on visual gaze information (ABSTRACT and paragraph[0002] of Ha).  The same motivation and rationale to combine for claim 1 mentioned above, in light of corresponding statement of grounds of rejection, applies to each corresponding dependent claim mentioned in the corresponding statement of grounds of rejection.  
Regarding claim 2, Khaderi and Ha teach the method of claim 1, wherein: the physiological data is pupil dilation data representing a time-varying pupil diameter; and detecting the pattern comprises detecting a pupil dilation pattern (FIGS. 1A-3, paragraph[0381] of Khaderi teaches reference is again made to WO2015003097A1 titled “A Non-Invasive Method for Assessing and Monitoring Brain”, which has at least partial common inventorship with the present specification; in an example, pupillary response is assessed; pupillary response is often assessed by shining a bright light into the individual's eye and assessing the response; in field settings, where lighting is difficult to control, pupillary response may be assessed using a standardized set of photographs, such as the International Affective Picture System (TAPS) standards; these photographs have been determined to elicit predictable arousal patterns, including pupil dilation; the pupillary response test may be performed using a variety of stimuli, such as changes to lighting conditions (including shining a light in the individual's eyes), or presentation of photographs, videos, or other types of visual data; in some embodiments, the pupillary test may be conducted multiple times with the same or different stimuli to obtain an average result; the pupillary response test may be conducted by taking an initial reading of the individual's pupil diameter, pupil height, and/or pupil width, then presenting the individual with visual stimuli to elicit a pupillary response; the change in pupil dilation (e.g., the change in diameter, height, width, and/or an area calculated based on some or all of these measurements) and the time required to dilate are measured; and the results of the pupillary response test may include, for example, a set of dilation (mydriasis) results and a set of contraction (miosis) results, where each set may include amplitude, velocity (speed of dilation/constriction), pupil diameter, pupil height, pupil width, and delay to onset of response, and See also at least paragraphs[0358]-[0359], and [0376]-[0380] of Khaderi (i.e., Khaderi teaches measuring a change in pupil dilation based on visual stimuli)).
Regarding claim 3, Khaderi and Ha teach the method of claim 2, wherein detecting the pupil dilation pattern comprises accounting for exogenous signals corresponding to pupil diameter changes in the pupil dilation data resulting from ambient light changes, chromatic changes, accommodation of the eye, content lighting changes, cyclical pupil dilations, a change in ambient noise, or change in motion of the device (FIGS. 1A-3, paragraph[0381] of Khaderi teaches reference is again made to WO2015003097A1 titled “A Non-Invasive Method for Assessing and Monitoring Brain”, which has at least partial common inventorship with the present specification; in an example, pupillary response is assessed; pupillary response is often assessed by shining a bright light into the individual's eye and assessing the response; in field settings, where lighting is difficult to control, pupillary response may be assessed using a standardized set of photographs, such as the International Affective Picture System (TAPS) standards; these photographs have been determined to elicit predictable arousal patterns, including pupil dilation; the pupillary response test may be performed using a variety of stimuli, such as changes to lighting conditions (including shining a light in the individual's eyes), or presentation of photographs, videos, or other types of visual data; in some embodiments, the pupillary test may be conducted multiple times with the same or different stimuli to obtain an average result; the pupillary response test may be conducted by taking an initial reading of the individual's pupil diameter, pupil height, and/or pupil width, then presenting the individual with visual stimuli to elicit a pupillary response; the change in pupil dilation (e.g., the change in diameter, height, width, and/or an area calculated based on some or all of these measurements) and the time required to dilate are measured; and the results of the pupillary response test may include, for example, a set of dilation (mydriasis) results and a set of contraction (miosis) results, where each set may include amplitude, velocity (speed of dilation/constriction), pupil diameter, pupil height, pupil width, and delay to onset of response, and See also at least paragraphs[0358]-[0360], and [0376]-[0380] of Khaderi (i.e., Khaderi teaches measuring a change in pupil dilation based on visual stimuli)).
Regarding claim 4, Khaderi and Ha teach the method of claim 1, wherein detecting the pattern comprises applying a machine learning technique trained to identify patterns in physiological data corresponding to user interests or user intentions (FIGS. 1A-3, paragraph[0417] of Khaderi teaches the above-mentioned collected and labelled data may be leveraged to develop custom predictive models of the ocular region; customized machine learning algorithms may be created to predict key parameters ranging from blink rate, fatigue, emotions, gaze direction, attention, phorias, convergence, divergence, fixation, gaze direction, pupil size, and others; in addition, multimodal approaches may leverage the SDEP in order to benefit from pixel level information in digital stimuli and jointly learn relationships with ocular response; and the pixel level information may be broken down to RGB, luminance to fuse the same with existing visual modeling algorithms).
Regarding claim 5, Khaderi and Ha teach the method of claim 1, wherein the physiological data represents involuntary data (FIGS. 1A-3, paragraph[0381] of Khaderi teaches reference is again made to WO2015003097A1 titled “A Non-Invasive Method for Assessing and Monitoring Brain”, which has at least partial common inventorship with the present specification; in an example, pupillary response is assessed; pupillary response is often assessed by shining a bright light into the individual's eye and assessing the response; in field settings, where lighting is difficult to control, pupillary response may be assessed using a standardized set of photographs, such as the International Affective Picture System (TAPS) standards; these photographs have been determined to elicit predictable arousal patterns, including pupil dilation; the pupillary response test may be performed using a variety of stimuli, such as changes to lighting conditions (including shining a light in the individual's eyes), or presentation of photographs, videos, or other types of visual data; in some embodiments, the pupillary test may be conducted multiple times with the same or different stimuli to obtain an average result; the pupillary response test may be conducted by taking an initial reading of the individual's pupil diameter, pupil height, and/or pupil width, then presenting the individual with visual stimuli to elicit a pupillary response; the change in pupil dilation (e.g., the change in diameter, height, width, and/or an area calculated based on some or all of these measurements) and the time required to dilate are measured; and the results of the pupillary response test may include, for example, a set of dilation (mydriasis) results and a set of contraction (miosis) results, where each set may include amplitude, velocity (speed of dilation/constriction), pupil diameter, pupil height, pupil width, and delay to onset of response, and See also at least paragraphs[0014]-[0022], [0039]-[0042], [0302], [0306], [0361], and [0365] of Khaderi (i.e., Khaderi teaches measuring a change in pupil dilation based on visual stimuli)).
Regarding claim 6, Khaderi and Ha teach the method of claim 1 further comprising obtaining voluntary data, wherein identifying the interest or intention is further based on the voluntary data (FIGS. 1A-3, paragraph[0358] of Khaderi teaches video eye tracking and electrooculography provide information about eye movements, gaze direction, blinking and pupil size; derived from these are measures of vergence, fatigue, arousal, aversion and information about visual search behavior; information pertaining to eye movements include initiation, duration, and types of pro saccadic movements (toward targets), anti-saccadic movements (toward un-intended target), the amount of anti-saccadic error (time and direction from intended to unintended target), smooth pursuit, gaze with fixation duration, pupil changes during movement and during fixation, frequency and velocity of blink rate, as well as frequency and velocity of eye movements; information pertaining to vergence may include both convergence and divergence—in terms of initiation and duration; and combined with information about the visual scene, measures of accuracy, search time and efficiency (e.g. minimizing number of saccades in search) can be made, and See also at least paragraphs[0284], [0359]-[0360], [0376]-[0381], and [2114]-[2115]  of Khaderi (i.e., Khaderi teaches eye tracking and efferent measures to identify and provide information about gaze direction and position, and determine and highlight areas of interest or engagement)).  
Regarding claim 7, Khaderi and Ha teach the method of claim 6, wherein the voluntary data comprises: a gesture of a body part detected by an image sensor during the user experience; a voice command of a voice detected by a sound sensor during the user experience; a fixed gaze detected by an eye sensor during the user experience; a sequence of gaze patterns detected by an eye sensor during the user experience; an orienting response [e.g., head movement]; a movement detected by a motion sensor during the user experience; a facial expression detected by an image sensor during the user experience; or an attribute included in the content (FIGS. 1A-3, 19, and 21, paragraphs[0284] of Khaderi teaches regions of interest as discussed below may be known ahead of time and set by an application, may be defined by the position and extent of various visual stimuli and/or may be later derived after data collection by image processing analysis identifying contiguous, relevant and/or salient areas; in addition to stimulus features, efferent measures may be used to identify regions of interest (e.g. an area where a user tends to fixate is defined by gaze position data); and likewise both afferent and efferent measures may be used to segment time into periods for summary analysis (e.g. total number of fixations while breath is held), and See also at least paragraphs[0305], [0358]-[0360], [0376]-[0381], [0586]-[0595], [0785]-[0794], and [2114]-[2115]  of Khaderi (i.e., Khaderi teaches eye tracking and efferent measures to identify and provide information about gaze direction and position, and determine and highlight areas of interest or engagement)).
Regarding claim 8, Khaderi and Ha teach the method of claim 1 further comprising progressively identifying related interests or intentions based on previously identified interests or previously identified intentions during the user experience (FIGS. 1A-3, 19, and 21, paragraphs[0785]-[0794] of Khaderi teaches at 2110, media rendered to the user may be modified on the basis of the degree of reduced (or enhanced) engagement; in embodiments, the media may be modified to address all the changes in data that reflect decrease in engagement; in embodiments, a combination of one or more of the following modifications may be performed:; 1. Increasing a contrast of the media; 2. Making an object of interest that is displayed in the media larger in size; 3. Increasing a brightness of the media; 4. Increasing an amount of an object of interest displayed in the media shown in a central field of view and decreasing said object of interest in a peripheral field of view; 5. Changing a focal point of content displayed in the media to a more central location; 6. Removing objects from a field of view and measuring if a user recognizes said removal; 7. Increasing an amount of color in said media; 8. Increasing a degree of shade in objects shown in said media; and 9. Changing RGB values of said media based upon external data (demographic or trending data), and See also at least paragraphs[0029], [0284], [0305], [0358]-[0360], [0376]-[0381], [0586]-[0595], [0785]-[0794], and [2114]-[02115] of Khaderi (i.e., Khaderi teaches modifying media (e.g., increasing an amount of an object of interest displayed in the media) based on changes in data determined over time and that is used to determine a degree of change in engagement level)).
Regarding claim 13, Khaderi and Ha teach the method of claim 1, wherein identifying the intention comprises: receiving data regarding a voluntary user movement; and interpreting the voluntary user movement as an intention to interact with the interactive item based on involuntary data in the physiological data (FIGS. 1A-3, paragraph[0736] of Khaderi teaches in addition to gaze direction, other measures of preference/engagement may be made based on other eye tracking data; in an embodiment, the system determines pupil dilation will increase during decision making in favor of a task of choice, to measure user's level of engagement; the system may determine a level of user's engagement with media content in a VR/AR/MxR environment or a conventional laptop, mobile phone, desktop or tablet computing environment based on the pupil dilation observed from the eye tracking data, while making a decision, and See also at least paragraphs[0358]-[0360], [0376]-[0381], [0734], [0739], and [2114]-[2115] of Khaderi (i.e., Khaderi teaches in addition to gaze direction utilizing pupil dilation to determine a level of the user’s engagement)).
Regarding claim 14, Khaderi and Ha teach the method of claim 1, wherein initiating the user interaction comprises: providing additional content association with an object in the content corresponding to the identified interest or the identified intention; removing an object in the content based on the identified interest or the identified intention; or automatically capturing images of the content at times during the user experience determined based on the identified interest or the identified intention (FIGS. 1A-3, 19, and 21, paragraphs[0785]-[0794] of Khaderi teaches at 2110, media rendered to the user may be modified on the basis of the degree of reduced (or enhanced) engagement; in embodiments, the media may be modified to address all the changes in data that reflect decrease in engagement; in embodiments, a combination of one or more of the following modifications may be performed:; 1. Increasing a contrast of the media; 2. Making an object of interest that is displayed in the media larger in size; 3. Increasing a brightness of the media; 4. Increasing an amount of an object of interest displayed in the media shown in a central field of view and decreasing said object of interest in a peripheral field of view; 5. Changing a focal point of content displayed in the media to a more central location; 6. Removing objects from a field of view and measuring if a user recognizes said removal; 7. Increasing an amount of color in said media; 8. Increasing a degree of shade in objects shown in said media; and 9. Changing RGB values of said media based upon external data (demographic or trending data), and See also at least paragraphs[0029], [0284], [0305], [0358]-[0360], [0376]-[0381], [0586]-[0595], [0785]-[0794], and [2114]-[02115] of Khaderi (i.e., Khaderi teaches modifying media (e.g., increasing an amount of an object of interest displayed in the media) based on changes in data determined over time and that is used to determine a degree of change in engagement level)).
Regarding claim 15, Khaderi and Ha teach the method of claim 1, wherein detecting the pattern comprises: tracking a physiological attribute associated with the physiological data using a first sensor; and activating a second sensor to obtain the physiological data based on the tracking (FIGS. 1A-2, paragraph[0285] of Khaderi teaches reference is made to FIG. 1A, which shows a block diagram 100 illustrating user interaction with an exemplary SDEP, in accordance with an embodiment of the present specification; in an embodiment, a user 102 interfaces with a VR/AR/MxR system 104; VR/AR/MxR system 104 may include devices such as HMDs, sensors, and/or any other forms of hardware elements 106 that present VR/AR/MxR media to the user in the form of a stimulus, and enables collection of user response data during user interaction with the presented media; the media may be communicated by a server, through a network, or any other type of content platform that is capable of providing content to HMDs; sensors may be physiological sensors, biometric sensors, or other basic and advanced sensors to monitor user 102; additionally, sensors may include environmental sensors that record audio, visual, haptic, or any other types of environmental conditions that may directly or indirectly impact the vision performance of user 102; VR/AR/MxR system 104 may also include software elements 108 that may be executed in association with hardware elements 106; exemplary software elements 108 include gaming programs, software applications (apps), or any other types of software elements that may contribute to presentation of a VR/AR/MxR media to user 102; software elements 108 may also enable the system to collect user response data; collected data may be tagged with information about the user, the software application, the game (if any), the media presented to the user, the session during which the user interacted with the system, or any other data; and a combination of hardware elements 106 and software elements 108 may be used to present VR/AR/MxR media to user 102, and See also at least paragraphs[0286] and [2114] of Khaderi (i.e., Khaderi teaches utilizing physiological sensors enable collection of user response data during user interaction with the presented media)).  
Regarding claim 18, Khaderi teaches a system (FIGS. 1A-3, ABSTRACT of Khaderi teaches the present specification describes methods and systems for modifying a media, such as Virtual Reality, Augmented Reality, or Mixed Reality (VR/AR/MxR) media based on a vision profile and a target application; in embodiments of the specification, a Sensory Data Exchange (SDE) is created that enables identification of various vision profiles for users and user groups; and the SDE may be utilized to modify one or more media in accordance with each type of user and/or user group) comprising: 
an electronic device with a display and a sensor; a processor; and a computer-readable storage medium comprising instructions that upon execution by the processor cause the system to perform operations, the operations (104, 118 and 114 FIGS. 1A-2, paragraph[0286] of Khaderi teaches in an embodiment, stimulus and response data collected from user's 102 interaction with VR/AR/MxR system 104 may constitute data sources 110; data sources 110 may be created within an SDEP 118 based on an interaction between software elements 108 and SDEP 118; software elements 108 may also interact with SDEP 118 through proprietary function calls included in a Software Development Kit (SDK) for developers (i.e. the developers may send/receive data to/from SDEP 118 using predefined functions); SDEP 118 may include storage and processing components and could be a computing system; the functionality of SDEP 118 may largely reside on one or more servers and the data stored and retrieved from cloud services; sources of data may be in the form of visual data, audio data, data collected by sensors deployed with VR/AR/MxR system 104, user profile data, or any other data that may be related to user 102; visual data may largely include stimulus data and may be sourced from cameras (such as cell phone cameras or other vision equipment/devices), or from other indirect sources such as games and applications (apps); sensors may provide spatial and time series data; user data may pertain to login information, or other user-specific information derived from their profiles, from social media apps, or other personalized sources; in embodiments, data sources are broadly classified as afferent data sources and efferent data sources, which are described in more detail in subsequent sections of the specification; in an embodiment, user profile data may be collected from another database, or may be provided through a different source; in an exemplary embodiment user profile data may be provided by service providers including one or more vision care insurance provider; and in other embodiments, the user profile data may be collected from other sources including user's device, opt-in options in apps/games, or any other source, and See also at least paragraphs[0014], [0184]-[0185], [0187], [0285], [0289], [0295], and [0299] of Khaderi (i.e., Khaderi teaches a VR/AR/MxR system that includes an HMD with sensors, storage, and processing components)) comprising: obtaining physiological data of a user while content is displayed on the display, the physiological data obtained using the sensor and varying over time during the display of the content (102 FIGS. 1A-2, paragraph[0285] of Khaderi teaches reference is made to FIG. 1A, which shows a block diagram 100 illustrating user interaction with an exemplary SDEP, in accordance with an embodiment of the present specification; in an embodiment, a user 102 interfaces with a VR/AR/MxR system 104; VR/AR/MxR system 104 may include devices such as HMDs, sensors, and/or any other forms of hardware elements 106 that present VR/AR/MxR media to the user in the form of a stimulus, and enables collection of user response data during user interaction with the presented media; the media may be communicated by a server, through a network, or any other type of content platform that is capable of providing content to HMDs; sensors may be physiological sensors, biometric sensors, or other basic and advanced sensors to monitor user 102; additionally, sensors may include environmental sensors that record audio, visual, haptic, or any other types of environmental conditions that may directly or indirectly impact the vision performance of user 102; VR/AR/MxR system 104 may also include software elements 108 that may be executed in association with hardware elements 106; exemplary software elements 108 include gaming programs, software applications (apps), or any other types of software elements that may contribute to presentation of a VR/AR/MxR media to user 102; software elements 108 may also enable the system to collect user response data; collected data may be tagged with information about the user, the software application, the game (if any), the media presented to the user, the session during which the user interacted with the system, or any other data; and a combination of hardware elements 106 and software elements 108 may be used to present VR/AR/MxR media to user 102, and See also at least paragraphs[0014]-[0022], [0034]-[0042], [0286], [0361], [0365], and [0381] of Khaderi (i.e., Khaderi teaches sensors to monitor and collect response data of a user during interaction with presented media)); 
based on detecting the physiological data, identifying an interest or an intention of the user (FIGS. 1A-3, paragraph[0736] of Khaderi teaches in addition to gaze direction, other measures of preference/engagement may be made based on other eye tracking data; in an embodiment, the system determines pupil dilation will increase during decision making in favor of a task of choice, to measure user's level of engagement; the system may determine a level of user's engagement with media content in a VR/AR/MxR environment or a conventional laptop, mobile phone, desktop or tablet computing environment based on the pupil dilation observed from the eye tracking data, while making a decision, and See also at least paragraphs[0014], [0358]-[0360], [0696]-[0698], and [2115] of Khaderi (i.e., Khaderi teaches determining a user’s level of engagement with media based on pupil dilation)); but does not expressly teach to interact with an interactive item in the content, wherein the interactive item comprises a menu item, a displayed item capable of changing state, or a displayed item capable of being selected by an input device; and initiating a user interaction with the interactive item based on identifying the interest or intention.  
However, Ha teaches to interact with an interactive item in the content, wherein the interactive item comprises a menu item, a displayed item capable of changing state, or a displayed item capable of being selected by an input device; and initiating a user interaction with the interactive item based on identifying the interest or intention (FIG. 5, paragraph[0126] of Ha teaches the method 500 also includes an act 510 of increasing a display size or volume of the second content item; for example, act 510 involves in response to the visual focus of the user with respect to the second content item meeting the predetermined threshold, increasing one or more of a display size of the second content item or a volume associated with the second content item; to illustrate, act 510 can involve continuously increasing the display size of the second content item on the display while the visual focus of the user remains on the second content item; and alternatively, act 510 can involve increasing the display size of the second content item according to predetermined step sizes while the visual focus of the user remains on the second content item, and See also at least paragraphs[0078], [0100], [0109], [0111], [0116]-[0117], [0119]-[0125], and [0127] of Ha (i.e., Ha teaches increasing the display size of content, showing additional content items, and even hiding display areas based on interest and gaze of a user)).
Furthermore, Khaderi and Ha are considered to be analogous art because they are from the same field of endeavor with respect to a device that performs eye analysis, and involve the same problem of using the eye analysis to suitably determine engagement of a user.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system and method of Khaderi based on Ha such that based on detecting the physiological data, identifying the interest or the intention of the user to interact with an interactive item in the content, wherein the interactive item comprises a menu item, a displayed item capable of changing state, or a displayed item capable of being selected by an input device; and initiating a user interaction with the interactive item based on identifying the interest or intention.  One reason for the modification as taught by Ha is to suitably provide content and analytics based on visual gaze information (ABSTRACT and paragraph[0002] of Ha).  The same motivation and rationale to combine for claim 18 mentioned above, in light of corresponding statement of grounds of rejection, applies to each corresponding dependent claim mentioned in the corresponding statement of grounds of rejection.  
Regarding claim 19, Khaderi and Ha teach the system of claim 18, wherein: the physiological data is pupil dilation data representing a time-varying pupil diameter; and detecting the pattern comprises detecting a pupil dilation pattern, wherein detecting the pupil dilation pattern comprises accounting for exogenous signals corresponding to pupil diameter changes in the pupil dilation data resulting from ambient light changes, chromatic changes, accommodation of the eye, content lighting changes, cyclical pupil dilations, a change in ambient noise, or change in motion of the device (FIGS. 1A-3, paragraph[0381] of Khaderi teaches reference is again made to WO2015003097A1 titled “A Non-Invasive Method for Assessing and Monitoring Brain”, which has at least partial common inventorship with the present specification; in an example, pupillary response is assessed; pupillary response is often assessed by shining a bright light into the individual's eye and assessing the response; in field settings, where lighting is difficult to control, pupillary response may be assessed using a standardized set of photographs, such as the International Affective Picture System (TAPS) standards; these photographs have been determined to elicit predictable arousal patterns, including pupil dilation; the pupillary response test may be performed using a variety of stimuli, such as changes to lighting conditions (including shining a light in the individual's eyes), or presentation of photographs, videos, or other types of visual data; in some embodiments, the pupillary test may be conducted multiple times with the same or different stimuli to obtain an average result; the pupillary response test may be conducted by taking an initial reading of the individual's pupil diameter, pupil height, and/or pupil width, then presenting the individual with visual stimuli to elicit a pupillary response; the change in pupil dilation (e.g., the change in diameter, height, width, and/or an area calculated based on some or all of these measurements) and the time required to dilate are measured; and the results of the pupillary response test may include, for example, a set of dilation (mydriasis) results and a set of contraction (miosis) results, where each set may include amplitude, velocity (speed of dilation/constriction), pupil diameter, pupil height, pupil width, and delay to onset of response, and See also at least paragraphs[0358]-[0360], and [0376]-[0380] of Khaderi (i.e., Khaderi teaches assessing an individual’s pupillary response and measuring a change in their pupil dilation and time required to dilate in response to visual stimuli)).
Regarding claim 20, Khaderi teaches a non-transitory computer-readable storage medium storing program instructions that are computer-executable to perform operations (118 FIGS. 1A-2, paragraph[0286] of Khaderi teaches in an embodiment, stimulus and response data collected from user's 102 interaction with VR/AR/MxR system 104 may constitute data sources 110; data sources 110 may be created within an SDEP 118 based on an interaction between software elements 108 and SDEP 118; software elements 108 may also interact with SDEP 118 through proprietary function calls included in a Software Development Kit (SDK) for developers (i.e. the developers may send/receive data to/from SDEP 118 using predefined functions); SDEP 118 may include storage and processing components and could be a computing system; the functionality of SDEP 118 may largely reside on one or more servers and the data stored and retrieved from cloud services; sources of data may be in the form of visual data, audio data, data collected by sensors deployed with VR/AR/MxR system 104, user profile data, or any other data that may be related to user 102; visual data may largely include stimulus data and may be sourced from cameras (such as cell phone cameras or other vision equipment/devices), or from other indirect sources such as games and applications (apps); sensors may provide spatial and time series data; user data may pertain to login information, or other user-specific information derived from their profiles, from social media apps, or other personalized sources; in embodiments, data sources are broadly classified as afferent data sources and efferent data sources, which are described in more detail in subsequent sections of the specification; in an embodiment, user profile data may be collected from another database, or may be provided through a different source; in an exemplary embodiment user profile data may be provided by service providers including one or more vision care insurance provider; and in other embodiments, the user profile data may be collected from other sources including user's device, opt-in options in apps/games, or any other source, and See also at least paragraphs[0014], [0184]-[0185], [0187], [0285], [0289], [0295], and [0299] of Khaderi (i.e., Khaderi teaches a VR/AR/MxR system that includes an HMD with sensors, storage, and processing components)) comprising:
-31-Attorncv Docket No. 097425-00537(P38982USC1)obtaining physiological data of a user while content is displayed on the display, the physiological data obtained using the sensor and varying over time during the display of the content (102 FIGS. 1A-2, paragraph[0285] of Khaderi teaches reference is made to FIG. 1A, which shows a block diagram 100 illustrating user interaction with an exemplary SDEP, in accordance with an embodiment of the present specification; in an embodiment, a user 102 interfaces with a VR/AR/MxR system 104; VR/AR/MxR system 104 may include devices such as HMDs, sensors, and/or any other forms of hardware elements 106 that present VR/AR/MxR media to the user in the form of a stimulus, and enables collection of user response data during user interaction with the presented media; the media may be communicated by a server, through a network, or any other type of content platform that is capable of providing content to HMDs; sensors may be physiological sensors, biometric sensors, or other basic and advanced sensors to monitor user 102; additionally, sensors may include environmental sensors that record audio, visual, haptic, or any other types of environmental conditions that may directly or indirectly impact the vision performance of user 102; VR/AR/MxR system 104 may also include software elements 108 that may be executed in association with hardware elements 106; exemplary software elements 108 include gaming programs, software applications (apps), or any other types of software elements that may contribute to presentation of a VR/AR/MxR media to user 102; software elements 108 may also enable the system to collect user response data; collected data may be tagged with information about the user, the software application, the game (if any), the media presented to the user, the session during which the user interacted with the system, or any other data; and a combination of hardware elements 106 and software elements 108 may be used to present VR/AR/MxR media to user 102, and See also at least paragraphs[0014]-[0022], [0034]-[0042], [0286], [0361], [0365], and [0381] of Khaderi (i.e., Khaderi teaches sensors to monitor and collect response data of a user during interaction with presented media)); 
based on detecting the physiological data, identifying an interest or an intention of the user (FIGS. 1A-3, paragraph[0736] of Khaderi teaches in addition to gaze direction, other measures of preference/engagement may be made based on other eye tracking data; in an embodiment, the system determines pupil dilation will increase during decision making in favor of a task of choice, to measure user's level of engagement; the system may determine a level of user's engagement with media content in a VR/AR/MxR environment or a conventional laptop, mobile phone, desktop or tablet computing environment based on the pupil dilation observed from the eye tracking data, while making a decision, and See also at least paragraphs[0014], [0358]-[0360], [0696]-[0698], and [2115] of Khaderi (i.e., Khaderi teaches determining a user’s level of engagement with media based on pupil dilation)); but does not expressly teach to interact with an interactive item in the content, wherein the interactive item comprises a menu item, a displayed item capable of changing state, or a displayed item capable of being selected by an input device; and initiating a user interaction with the interactive item based on identifying the interest or intention.
However, Ha teaches to interact with an interactive item in the content, wherein the interactive item comprises a menu item, a displayed item capable of changing state, or a displayed item capable of being selected by an input device; and initiating a user interaction with the interactive item based on identifying the interest or intention (FIG. 5, paragraph[0126] of Ha teaches the method 500 also includes an act 510 of increasing a display size or volume of the second content item; for example, act 510 involves in response to the visual focus of the user with respect to the second content item meeting the predetermined threshold, increasing one or more of a display size of the second content item or a volume associated with the second content item; to illustrate, act 510 can involve continuously increasing the display size of the second content item on the display while the visual focus of the user remains on the second content item; and alternatively, act 510 can involve increasing the display size of the second content item according to predetermined step sizes while the visual focus of the user remains on the second content item, and See also at least paragraphs[0078], [0100], [0109], [0111], [0116]-[0117], [0119]-[0125], and [0127] of Ha (i.e., Ha teaches increasing the display size of content, showing additional content items, and even hiding display areas based on interest and gaze of a user)).
Furthermore, Khaderi and Ha are considered to be analogous art because they are from the same field of endeavor with respect to a device that performs eye analysis, and involve the same problem of using the eye analysis to suitably determine engagement of a user.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system and method of Khaderi based on Ha such that based on detecting the physiological data, identifying the interest or the intention of the user to interact with an interactive item in the content, wherein the interactive item comprises a menu item, a displayed item capable of changing state, or a displayed item capable of being selected by an input device; and initiating a user interaction with the interactive item based on identifying the interest or intention.  One reason for the modification as taught by Ha is to suitably provide content and analytics based on visual gaze information (ABSTRACT and paragraph[0002] of Ha).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Khaderi, in view of Ha, and White et al., U.S. Patent Application Publication 2019/0187787 A1 (hereinafter White).
Regarding claim 9, Khaderi and Ha teach the method of claim 1 further comprising; but do not expressly teach determining a confidence in the identified interest or the identified intention based on previously identified interests or previously identified intentions during the user experience.
However, White teaches determining a confidence in the identified interest or the identified intention based on previously identified interests or previously identified intentions during the user experience (FIGS. 1-2, paragraph[0028] of White teaches in another example aspect, virtual assistant device 108 may receive non-verbal input; for example, the virtual assistant device 108 may receive eye-gaze data from a user; the at least one eye-gaze data may be processed by virtual assistant device 108, stored locally in database 116, and/or shared remotely, via network(s) 124, with other client devices 102, 104, and 106 and/or servers 118, 120, 122 via the network(s) 124; additionally, the virtual assistant device 108 may receive the at least one eye-gaze attribute (e.g., eye-gaze signal, physical gesture, facial expression, head position, etc.) and determine that a user desires to engage with the virtual assistant; the virtual assistant device 108 may initially provide an incremental response, such as an indicator light, prompting the user to continue looking at the device, which may allow the virtual assistant device 108 to receive additional eye-gaze data and/or perform additional processing, thereby increasing the system's confidence that the user desires to engage with the virtual assistant; after a certain level of confidence is reached by virtual assistant device 108, the virtual assistant may provide a verbal response to the user; to confirm or discount an engagement determination, additional processing of the input may include, but is not limited to, determining at least one confidence level associated with the virtual assistant engagement determination, applying a machine-learning algorithm, collecting and evaluating contextual data, and the like; and once the virtual assistant is engaged, the user may proceed to interact with virtual assistant device 108, and See also at least paragraphs[0025]-[0026], [0032]-[0033], [0039]-[0040] of White (i.e., White teaches increasing confidence that a user desires to engage with a virtual assistant based on additional eye-gaze data subsequent to a previous eye gaze attribute (e.g., eye-gaze signal, physical gesture, facial expression, head position, etc.))).
Furthermore, Khaderi, Ha, and White are considered to be analogous art because they are from the same field of endeavor with respect to a device that performs eye analysis, and involve the same problem of using the eye analysis to suitably determine engagement of a user.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Khaderi based on Ha and White for determining a confidence in the identified interest or the identified intention based on previously identified interests or previously identified intentions during the user experience.  One reason for the modification as taught by Ha is to suitably provide content and analytics based on visual gaze information (ABSTRACT and paragraph[0002] of Ha).  Another reason for the modification as taught by White is to suitably determine whether a user desires to engage with and/or maintain interaction with a virtual assistant through eye-gaze technology and other non-verbal signals (ABSTRACT and paragraph[0003] of White).
Claims 10-12 is rejected under 35 U.S.C. 103 as being unpatentable over Khaderi, in view of Ha, and Kalaboukis et al., U.S. Patent Application Publication 2010/0179857 A1 (hereinafter Kalaboukis).
Regarding claim 10, Khaderi and Ha teach he method of claim 1, but do not expressly teach wherein identifying the intention comprises identifying an intent to interact with the menu item.  
However, Kalaboukis teaches wherein identifying the intention comprises identifying an intent to interact with the menu item (FIGS. 1, 3, and 6A-7, Claim 10 of Kalaboukis teaches the method of claim 9, wherein receiving purchase intent further includes, performing a trend analysis of the object in the wish list using information of the object; generating one or more recommendations based on the trend analysis, the recommendations defining a best time to purchase the object; presenting the recommendations at the mobile device; and receiving user interaction at the mobile device, the user interaction determining the selection of one of the recommendation indicating an immediate purchase intent of the object stored in the wish list, and See also at least paragraphs[0044], [0075], and [0078]-[0079], and Claims 1, and 8-9 of Kalaboukis (i.e., Kalaboukis teaches receiving a user interaction at a mobile device to determine a selection of a recommendation indicating a purchase intent of an object in a state of being stored in a user’s wish list, and selectively transferring the object from the wish list to a state of being in the user’s shopping list based on the purchase intent)).
Furthermore, Khaderi, Ha, and Kalaboukis are considered to be analogous art because they are from the same field of endeavor with respect to a device that performs eye analysis, and involve the same problem of using the eye analysis to suitably determine engagement of a user.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Khaderi based on Ha and Kalaboukis wherein identifying the intention comprises identifying an intent to interact with the menu item.  One reason for the modification as taught by Ha is to suitably provide content and analytics based on visual gaze information (ABSTRACT and paragraph[0002] of Ha).  Another reason for the modification as taught by Kalaboukis is to suitably manage demand for an object  for optimal return on investment (ABSTRACT and paragraphs[0002] and [0008]-[0009] of Kalaboukis).  The same motivation and rationale to combine for claim 10 mentioned above, in light of corresponding statement of grounds of rejection, applies to each claim mentioned in the corresponding statement of grounds of rejection.
Regarding claim 11, Khaderi and Ha teaches the method of claim 1, but do not expressly teach wherein identifying the intention comprises identifying an intent to interact with the displayed item capable of changing state to change the state of the displayed item.  
However, Kalaboukis teaches wherein identifying the intention comprises identifying an intent to interact with the displayed item capable of changing state to change the state of the displayed item (FIGS. 1, 3, and 6A-7, Claim 10 of Kalaboukis teaches the method of claim 9, wherein receiving purchase intent further includes, performing a trend analysis of the object in the wish list using information of the object; generating one or more recommendations based on the trend analysis, the recommendations defining a best time to purchase the object; presenting the recommendations at the mobile device; and receiving user interaction at the mobile device, the user interaction determining the selection of one of the recommendation indicating an immediate purchase intent of the object stored in the wish list, and See also at least paragraphs[0044], [0075], and [0078]-[0079], and Claims 1, and 8-9 of Kalaboukis (i.e., Kalaboukis teaches receiving a user interaction at a mobile device to determine a selection of a recommendation indicating a purchase intent of an object in a state of being stored in a user’s wish list, and selectively transferring the object from the wish list to a state of being in the user’s shopping list based on the purchase intent)).
Regarding claim 12, Khaderi and Ha teaches the method of claim 1, but do not expressly teach wherein identifying the intention comprises identifying an intent to select the displayed item capable of being selected by an input device.  
However, Kalaboukis teaches wherein identifying the intention comprises identifying an intent to select the displayed item capable of being selected by an input device (FIGS. 1, 3, and 6A-7, Claim 10 of Kalaboukis teaches the method of claim 9, wherein receiving purchase intent further includes, performing a trend analysis of the object in the wish list using information of the object; generating one or more recommendations based on the trend analysis, the recommendations defining a best time to purchase the object; presenting the recommendations at the mobile device; and receiving user interaction at the mobile device, the user interaction determining the selection of one of the recommendation indicating an immediate purchase intent of the object stored in the wish list, and See also at least paragraphs[0044], [0075], and [0078]-[0079], and Claims 1, and 8-9 of Kalaboukis (i.e., Kalaboukis teaches receiving a user interaction at a mobile device to determine a selection of a recommendation indicating a purchase intent of an object in a state of being stored in a user’s wish list, and selectively transferring the object from the wish list to a state of being in the user’s shopping list based on the purchase intent)).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Khaderi, in view of Ha, and Lawrence, U.S. Patent Application Publication 2018/0309955 A1 (hereinafter Lawrence).
Regarding claim 16, Khaderi and Ha teach the method of claim 1, wherein the physiological data comprises electroencephalography (EEG) data of (FIGS. 1A-3, paragraph[0016] of Khaderi teaches optionally, the virtual reality, augmented reality, or mixed reality view device comprises at least one of a camera configured to acquire eye movement data, a sensor configured to detect a rate and/or direction of head movement, a sensor configured to detect a heart rate, and an EEG sensor to detect brain waves, and See also at least paragraphs[0315]-[0316], [0318], [0404], [0407], and [0468] of Khaderi (i.e., Khaderi teaches gathering electrical activity of the brain with an EEG sensor)); but do not expressly teach functional near infrared spectroscopy signal (fNIRS).  
However, Lawrence teaches functional near infrared spectroscopy signal (fNIRS) (FIGS. 1-2, paragraph[0050] of Lawrence teaches capturing/sensing component(s) 231 may further include one or more of vibration components, tactile components, conductance elements, biometric sensors, chemical detectors, signal detectors, electroencephalography, functional near-infrared spectroscopy, wave detectors, force sensors (e.g., accelerometers), illuminators, eye-tracking or gaze-tracking system, head-tracking system, etc., that may be used for capturing any amount and type of visual data, such as images (e.g., photos, videos, movies, audio/video streams, etc.), and non-visual data, such as audio streams or signals (e.g., sound, noise, vibration, ultrasound, etc.), radio waves (e.g., wireless signals, such as wireless signals having data, metadata, signs, etc.), chemical changes or properties (e.g., humidity, body temperature, etc.), biometric readings (e.g., figure prints, etc.), brainwaves, brain circulation, environmental/weather conditions, maps, etc; it is contemplated that “sensor” and “detector” may be referenced interchangeably throughout this document; and it is further contemplated that one or more capturing/sensing component(s) 231 may further include one or more of supporting or supplemental devices for capturing and/or sensing of data, such as illuminators (e.g., IR illuminator), light fixtures, generators, sound blockers, etc, and See also at least ABSTRACT, and paragraphs[0018] and [0032] of Lawrence (i.e., Lawrence teaches utilizing a functional near-infrared spectroscopy sensing component for capturing braining waves)).
Furthermore, Khaderi, Ha, and Lawerence are considered to be analogous art because they are from the same field of endeavor with respect to a device that performs eye analysis, and involve the same problem of using the eye analysis to suitably determine engagement of a user.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Khaderi based on Ha and Lawerence wherein the physiological data comprises electroencephalography (EEG) data of functional near infrared spectroscopy signal (fNIRS).  One reason for the modification as taught by Ha is to suitably provide content and analytics based on visual gaze information (ABSTRACT and paragraph[0002] of Ha).  Another reason for the modification as taught by Lawerence is to suitably facilitate user interest-based enhancement of media quality (ABSTRACT and paragraph[0001] of Lawrence).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Khaderi, in view of Ha, and Kaehler, U.S. Patent Application Publication 2017/0278122 A1 (hereinafter Kaehler).
Regarding claim 17, Khaderi and Ha teach the method of claim 1, further comprising; but do not expressly teach receiving informed consent of the user to obtain the physiological data or voluntary data of the user.  
However, Kaehler teaches receiving informed consent of the user to obtain the physiological data or voluntary data of the user (FIGS. 1-2, paragraph[0130] of Kaehler teaches in some embodiments, a method is performed under control of a hardware processor and comprises: transmitting a consent request to a user, the request comprising a plurality of consent categories for biometric information of the user, the biometric information including physiological information, behavioral information, or any combination thereof; receiving a response to the consent request; determining that the response includes a consent indication from the user, the consent indication regarding a consent category that the user has indicated agreement; obtaining a plurality of eye images of the user; and in response to a request for biometric information from a biometric information acquirer computing device, transmitting the plurality of eye images, to the biometric information acquirer computing device, based at least partly on the consent category that the user has indicated agreement and the request for biometric information, and See also at least ABSTRACT and paragraph[0154] of Kaehler (i.e., Kaehler teaches receiving a response to a consent request and determining the response includes a consent indication from a user for biometric information of the user that includes physiological information)).
Furthermore, Khaderi, Ha, and Kaehler are considered to be analogous art because they are from the same field of endeavor with respect to a device that performs eye analysis, and involve the same problem of using the eye analysis to suitably determine engagement of a user.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Khaderi based on Ha and Kaehler for receiving informed consent of the user to obtain the physiological data or voluntary data of the user.  One reason for the modification as taught by Ha is to suitably provide content and analytics based on visual gaze information (ABSTRACT and paragraph[0002] of Ha).  Another reason for the modification as taught by Kaehler is to suitably facilitate exchange of biometric information between a head mounted display system and another computing device (ABSTRACT of Kaehler).















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128. The examiner can normally be reached Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621